Citation Nr: 1805492	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO. 14-12 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

With regard to increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran. Green v. Derwinski, 1 Vet. App. 121 (1991). In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2017).

In March 2012 and October 2010 letters, the Veteran's spouse stated that the Veteran's PTSD had worsened since 2010. Specifically, she indicated that the Veteran had increased mood swings, isolation, and suicidal ideations. She also indicated that his judgment was not sound and that his PTSD impaired his relationships with his family members. In addition, the Veteran's spouse stated that the Veteran's  memory was short-term and that he "ha[d] to be treated like a child." See March 2012 Letter from A.G. According to the Veteran's spouse, it was very hard to understand his speech. The Veteran also reportedly neglected his personal appearance and hygiene when depressed and suffered from panic attacks that prevented him from function independently.

The Board notes that the last VA mental examination is over 8 years old. See October 2009 QTC Medical Group Examination Report. Therefore, in light of the contention and evidence of a worsening condition, the Board finds that an additional examination evaluating the severity of the Veteran's PTSD is warranted. See 38 C.F.R. § 3.327(a).

The Veteran is hereby notified that it is his responsibility to report for the requested examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following actions:

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2. Following completion of the above, afford the Veteran a VA examination with an appropriate health professional to determine the current severity of his service-connected PTSD. The claims folder should be made available to the examiner for review prior to the examination, and the examiner should acknowledge such review in the examination report.

A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Thereafter, readjudicate the issue remaining on appeal-entitlement to an initial rating in excess of 50 percent for PTSD. If this benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).



